Case 2:21-cr-00275-AJS Document'3 Filed 06/24/21 Page 1 of.1

\SU| FLEE

____ INTHE UNITED STATES DISTRICT COURT JUN 24 2021
FOR THE WESTERN DISTRICT OF PENNSYLVANIA :

 

| . CLERK U.S. DistRIGT
. Cou
UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA
. Criminal No. “L | ~ 235
-y, . 18 U.S.C. § 1708

PARIS.ADAIR _ a _ [UNDER SEAL]
INDICTMENT _
COUNT ONE

‘The grand jury charges:

On or about October 8, 2020, in \ the Western District of Pennsylvania, the
defendant, PARIS ADAIR, did steal and take from and ‘out of an authorized depository for mail
matter or mail receptacle located at 3955 5 Bigelow Boulevard, Pittsburgh, PA, 15213, a package or
mail addressed to a resident of the building at 3955 Bigelow Boulevard, Pittsburgh, PA, 15213,

In violation of Title 18, United States Code, Section 1708.

A True Bill,

 

STEPHEN R. KAUFMAN

Acting United States Attorney
PA ID No. 42108 .
